Citation Nr: 9903685	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right knee, with bipartite patella, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

REMAND


The most recent VA examination took place in November 1996.  
The examiner found no instability, no patellofemoral 
crepitation, mild chronic synovitis, mild effusion, painful 
motion, tenderness around the patella, generalized 
tenderness, some warmth and inflammatory process.  The 
impressions included mild chronic synovitis and either a 
bipartite patella, residuals of a nonunited patellar fracture 
or patella femoral pain syndrome.  It was felt that there was 
functional impairment of the joint due to pain manifested by 
heat, effusion, a "ballottable patella", and swelling in 
the suprapatellar bursa.  The examiner described the veteran 
as walking somewhat stiff-legged.  No findings were provided 
with regard to range of motion.  The examiner stated the 
veteran displayed an awkward gait and that he swings the leg 
around in an attempt not to bend it bringing it forward, 
thereby avoiding flexion and extension of the knee.  X-rays 
were negative for degenerative changes and joint effusion.

Previous VA examinations in May 1994 and November 1995 by the 
same examiner did not reflect objective signs of functional 
impairment of the right knee due to pain.  The significance 
of the November 1996 VA physical examination findings are not 
clear.  Therefore, the Board finds that an additional 
orthopedic examination is necessary to determine the extent 
and status of the veteran's right knee disability.

If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, a Member or panel of Members of the Board 
shall remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(amended October 8, 1997).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal.  The veteran is requested to 
provide authorization for the release of 
any necessary private medical records.  
The RO should obtain the veteran's 
current VA medical records showing 
examination and treatment of the right 
knee, which have not been obtained. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his right knee 
disorder.  The claims folder and a copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
should include complete active and 
passive range of motion testing and 
subluxation and stability testing.  

The examiner should specify any 
anatomical damage to the right knee and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should address 
whether and why the veteran must use a 
knee brace and cane, and if the veteran 
displays an abnormal gait, whether this 
is consistent with the objective medical 
findings.  The examiner should also 
specify any functional loss due to pain, 
and document all objective evidence of 
those symptoms.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).  The examiner should 
comment whether the severity of the 
veteran's complaints of right knee pain 
is consistent with the objective 
examination findings.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should 
be provided.  The examiner is also asked 
to comment generally on the differences 
and similarities in symptomatology and 
findings shown in the prior VA 
examinations.  

3.  Thereafter, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  After 
undertaking any development deemed 
appropriate in addition to that requested 
above, the RO should re-adjudicate the 
issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1998).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


